DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2:
The method of claim 1, wherein the striking tool includes a shank having a press head that is provided with a central pin and has a diameter slightly greater than the central cylindrical recess and defines a depression around the central pin, an annular surface being formed around the depression and having a level lower than the central pin, the depression delimited by a concave surface at a bottom of the central pin, and a conical surface formed between the concave surface and the annular surface.
Claims 4-6: Cancelled.

Examiner’s Comment / Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of mounting a bearing to an air compressor comprising fixing a first end of a shaft to a center of a gear; abutting an annular step of the shaft element to an inner ring of the bearing; and extending a rim on the first end of the shaft by striking the first end of the shaft with a striking tool.
The most relevant prior art attributed to Chou (US 2015/0330379 A1) discloses an air compressor comprising a base frame defining a first mounting hole, which allows a pinion driven by a motor to pass, and a second mounting hole for receiving therein a bearing which has an outer ring, an inner ring defining a central hole, and a plurality of rolling balls disposed between the outer ring and the inner ring (figs. 1, 3, 5); a cylinder fixed to or formed integrally with the base frame (figs. 1, 3, 5); an air storage container provided with one or more outlet tubes and connected with the cylinder; and, a gear in mesh with the pinion (figs. 1, 3, and 5). Chou fails to disclose a shaft element having an annular peripheral wall which defines a central cylindrical recess, and on which an annular surface is formed.  In addition, Chou fails to disclose or fairly suggest hitting the first end of the shaft element by a striking tool to form an outwardly extending rim on the first end of the shaft element in order to firmly fix the shaft element to the bearing.  Instead, Chou discloses a threaded bore and screw to firmly fix the shaft element to the bearing.
inter alia, of hitting the first end of the shaft element by a striking tool to form an outwardly extending rim on the first end of the shaft element; whereby the bearing is firmly fixed between the outwardly extending rim and the annular step of the shaft element.  One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method of mounting a bearing to an air compressor as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Double Patenting
Examiner has considered claims 1-6 of copending Application No. 16/204931. Claims 1-3 of the instant application are structurally different and therefore patentably distinct from claims 1-6 of Application No. 16/204931.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.